DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    147
    568
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the remarks filed on January 13th 2021. Claims 1-21 allowed.
Response to Arguments
5.	The objections to the claims has been withdrawn in view of applications 
6.	The double patenting rejections has been withdrawn in view of terminal disclaimer filed on 01/13/2021 and approved on 01/13/2021.

Allowable Subject Matter
7.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record in particular, Zhang et al, does not disclosed with respect to the Independent claim 1, in combination of with the other claimed limitations, a method for displaying an area outside of a vehicle, the area including a fixed imaging area, the method comprising a first camera-position-dependent imaging area of the area outside of the vehicle by the camera device as a function of the first camera position; sensing, by the camera device, the fixed imaging area when the camera device is in the first camera position, a second camera-position-dependent imaging area of the area outside of the vehicle by the camera device as a function of the second camera position; sensing, by the camera device, the fixed imaging area when the camera device is in the second camera position. Rather Zhang disclosed, camera parameters comprise a current position of a camera and PTZ setting for camera to capture any devices at a particular scene, the camera’s PTZ may be adjusted accordingly (Zhang: ¶s 21, 22, 24). Zhang et al does not disclosed, a system for displaying an area outside of a vehicle, the area including a first fixed imaging area, the system comprising: the first camera device further configured to sense a first camera-position-mutatis mutandis. Accordingly, claims 2-12, 14-21 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 5, 2021